Citation Nr: 0613095	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-24 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection or an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).

3.  Entitlement to an increased evaluation for service-
connected right shoulder disorder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1979 to April 1992.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, TX.

Service connection is now also in effect for residuals, 
fracture of the right wrist with traumatic arthritis, rated 
as 10 percent disabling; esophagitis and duodenitis with 
erosions, rated as 10 percent disabling; and residuals, 
fractured left middle finger, laceration scar of the 
forehead, and residuals of appendectomy, each rated as 
noncompensably disabling. 

The veteran provided testimony at a hearing before a Hearing 
Officer at the RO in August 2004; a transcript is of record.

Issues ## 2 and 3 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
disposition of issue #1.

2.  Chronic bilateral pes planus was not shown in service and 
current pes planus is not demonstrated to have been of 
service origin.


CONCLUSION OF LAW

Chronic bilateral pes planus is not the result of service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  The case has 
been developed with regard to issue #1 to include acquisition 
of all available additional records including from service, 
and a VA examination, all of which has been done.  The 
veteran has indicated that he is aware of what is required in 
the way of evidence; and he has indicated that nothing 
further is in existence which would benefit his claim.  

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of issue #1 at present without detriment to the due process 
rights of the veteran.

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).

The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claim with regard to issue #1.  The evidence of 
record provides sufficient information to adequately evaluate 
the claim.

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, op. cit. at 495 
(1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2004); see also Colvin v. Derwinski, op. cit. at 
175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Service medical records are entirely devoid of any sign of 
pes planus in either foot.  It is also noted that the veteran 
was seen in service for numerous other orthopedic problems, 
during which times no pes planus was noted.  

On a single occasion in July 1980, he complained of pain in 
his left foot after running and a fall.  There was a small 
swelling and discoloration but no other abnormality was 
confirmed and there was no evidence of pes planus.  

When seen for a brief episode of shin splints after running, 
there was no evidence of pes planus or residuals of the shin 
splints.

Pes planus was not noted on a VA examination in June 1992 
notwithstanding the examination included a number of other 
orthopedic complaints and findings.

Post-service VA clinical records reflect that in 2001, the 
veteran developed a numbness in his left great toe.  When 
examined by VA in November 2001, he reported that he had had 
this complaint for 2-3 months.  He had no history of toe or 
foot trauma, had not had problems in the past with such 
symptoms, and denied wearing any special shoes or inserts.  
He said he had had no pain in his feet or aches.  On 
examination, he was found to have asymptomatic flat feet in 
addition to possible neuritis, left hallus with abnormal 
pronation.  The examiner noted that: 

The patient was surprised when I told him 
he has flat feet.  He states he was never 
told he had flat feet.  He states he was 
not treated for flat feet in the service.  
Denies any pain on his feet and arches.  
This is a pre-existing condition which 
was not aggravated by the service.  He 
states that this is probably why he is 
not able to run.

The examiner recommended a pair of custom orthotics.

After review of the aggregate evidence of record, the Board 
must conclude that the veteran's pes planus was not present 
in service and his current pes planus complaints, now 
described as relatively asymptomatic, are not of service 
origin.  

The veteran himself has acknowledged that he was not seen for 
pes planus problems in service, and in fact, in 2001 
expressed some surprise at the identified presence of the 
albeit asymptomatic disorder at that time.  As for service 
connection, a doubt is not raised in this regard to be 
resolved in his favor.

ORDER

Service connection for bilateral pes planus is denied.

REMAND

Although there is a great deal of evidence in the file with 
regard to both mental health issues and the veteran's right 
shoulder, the Board is concerned that all due process has not 
been observed, and that there may be additional evidence 
available which would substantially benefit his claim.  

It is also unclear that, particularly with regard to his 
mental health issues, the veteran understands what is 
required to support his claim.

During the course of the current appeal, the rating assigned 
for the right shoulder disorder was increased from 20 to 30 
percent.  (The veteran has also had periodic 100 percent 
ratings during periods of surgical and post-surgical care; 
these issues are not part of the current appeal).  

However, using one or many alternative provisions for rating 
shoulder disabilities, the currently assigned rating is not 
the maximum available, and accordingly, the issue remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that not all possible Codes have been 
addressed by the RO in rating this disability.  

And it is unclear whether the lack of the end of a segment of 
bone as a result of surgery is or is not tantamount to 
arthritis or whether this provides any additional disability 
which is not otherwise reflected in the rating now assigned.  
In that regard, it must be noted that surgical and 
examination reports prior to and after the post-service 
surgeries show a clear diagnosis of ostearthritis of the 
right acromioclavicular joint.  The recent examination did 
not address the issue of arthritis.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
peri-articular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2005).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2005).

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran should be 
specifically asked for details on his 
experiences while serving as a medic, and 
later living on the economy in the same 
location as he had experienced a traumatic 
incident, at Herzo Base, Germany, i.e., 
the suicide for which clean-up he was 
present, etc., with details on dates, 
locations, police reports, press coverage, 
etc.; and with the assistance of the RO, 
the service department and other 
reasonable avenues of research should be 
pursued to obtain documentation in support 
of his allegations as to that and/or other 
alleged stressor incidents.  This should 
all be added to the veteran's claims file.

He should also be asked to provide 
documentation with regard to his right 
shoulder, including osseous changes and 
the functional impact upon his ability to 
work.  The RO should assist as necessary 
in obtaining such documentation.

2.  The veteran should be given a VA 
psychiatric evaluation to determine the 
nature of current psychiatric problems, 
and whether it is as likely as not that 
there is a relationship between any 
current mental health issues and anything 
of or in service, including but not 
limited to PTSD.  Various psychiatric 
diagnoses are in the record including 
aspects of PTSD, depression, anxiety, 
personality disorder, etc.  An opinion 
should be expressed as to whether his 
current psychiatric disability is in any 
way impacted by his other multiple 
service-connected disabilities pursuant to 
38 C.F.R. § 3.310 and/or Allen v. Brown, 7 
Vet App. 439 (1995). 

With regard to his shoulder, the veteran 
should be scheduled for a VA examination 
to determine the exact nature and extent 
of all current right shoulder problems, 
including  pursuant to all pertinent 
regulations.  An X-ray should be 
undertaken to described not only the lack 
of bony mass but arthritic changes, if 
any; and an opinion should be provided as 
to whether there is arthritis and/or 
whether that osseous abnormality might 
otherwise be considered tantamount to 
arthritis.  All necessary testing should 
be accomplished.

3.  The case should then be reviewed by 
the RO under all appropriate Codes and 
alternative theories.  If the decision 
remains unsatisfactory, a SSOC should be 
prepared and the veteran and his 
representative should be afforded a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The veteran 
need do nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


